Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,737,351 to McClintock et al (“McClintock ‘351”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 14, 15, 17-19, 23, 24, 26, 27 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. App. Publication 2003/0167059 to Young (“Young ‘059”).  Young ‘059 discloses a force applying device for a compression /distraction system (see e.g. Figs. 4 and 5 below) having all the limitations as recited in the above listed claims, including:

    PNG
    media_image1.png
    343
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    518
    media_image2.png
    Greyscale

As to claim 14:
a first engagement member (61/65/66);
(37-39);
a body portion (rack 60) coupling the first and second engagement members together along a longitudinal dimension;
wherein the first and second engagement members are movable relative to one another along the longitudinal dimension to change a distance defined between the first and second engagement members;
wherein the first and second engagement members of the force applying device are selectively engageable to a pair of elongate members (A1, A2) each securable to a respective bone anchor such that the force applying device can apply compression and distraction forces to the bone anchors via the elongate members, the force applying device being engageable to the pair of elongate members in a compressing configuration for applying the compression forces (R) and in a distracting configuration for applying the distraction forces (E); wherein the first and second engagement members are configured to engage the pair of elongate members with the elongate members positioned between the first and second engagement members in the compressing configuration (considering “outer” engagement member portions 37 and 66); and wherein the first and second engagement members are configured to engage the pair of elongate members with the first and second engagement members positioned between the elongate members in the distracting configuration (considering “inner” engagement member portions 39 and 61) .
As to claim 15:
The force applying device of claim 14, wherein each of the first and second engagement members includes a first receiver and a second receiver (see annotated Fig. 1 above), the first receiver of each of the first and second engagement members being configured to receive a respective one of the pair of elongate members in the compressing configuration, and the second receiver of each of the first and second engagement members being configured to receive a respective one of the pair of elongate members in the distracting configuration.  
As to claim 17:
The force applying device of claim 14, wherein the body portion includes a track (60) along which the second engagement member is movable along the longitudinal dimension.
As to claim 18:
The force applying device of claim 17, wherein the second engagement member is movable along the longitudinal dimension by rotation of a toothed pinion (80) to advance the pinion along a set of teeth (69) positioned along at least a portion of the track.
As to claim 19:
The force applying device of claim 14, wherein the force applying device is transitionable between the compressing configuration and the distracting configuration by moving a switch assembly (locking mechanism 34) between a first position and a second position, respectively.  Note: “second position” is with locking pin 90 pressed.
 As to claims 23, 24, 26, 27 and 31:
All limitations have been addressed above.

Claims 14, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. App. Publication 2010/0331849 to Riesinger et al (“Riesinger ‘849”).  Riesinger ‘849 discloses a force applying device for a compression /distraction system (see e.g. Fig. 1D below) having all the limitations as recited in claims 14, 17 and 18, including:
As to claim 14: 
a first engagement member (the combination of carrier 70 and leg 50);
a second engagement member (the combination of carrier 60 and leg 40);
a body portion (track 22) coupling the first and second engagement members together along a longitudinal dimension;

wherein the first and second engagement members of the force applying device are selectively engageable to a pair of elongate members each securable to a respective bone anchor (see Note below) such that the force applying device can apply compression and distraction forces to the bone anchors via the elongate members, the force applying device being engageable to the pair of elongate members in a compressing configuration for applying the compression forces (Fig. 5B) and in a distracting configuration for applying the distraction forces (Fig. 5A); wherein the first and second engagement members are configured to engage the pair of elongate members with the elongate members positioned between the first and second engagement members in the compressing configuration; and wherein the first and second engagement members are configured to engage the pair of elongate members with the first and second engagement members positioned between the elongate members in the distracting configuration.


    PNG
    media_image3.png
    365
    396
    media_image3.png
    Greyscale

are selectively engageable to a pair of elongate members each securable to a respective bone anchor” is not a positive recitation of the pair of elongate members, i.e. the claim is directed to the subcombination of the force applying device, and not to the combination of the force applying device and the elongate members.  Therefore, since the Riesinger ‘849 force applying device is structurally capable of engaging a pair of elongate members via the concave gripping ends (46,56) (see figure below), Riesinger ‘849 anticipates the claim.
 
    PNG
    media_image4.png
    284
    492
    media_image4.png
    Greyscale

As to claim 17:
The force applying device of claim 14, wherein the body portion includes a track (22) along which the second engagement member is movable along the longitudinal dimension.

As to claim 18:
The force applying device of claim 17, wherein the second engagement member is movable along the longitudinal dimension by rotation of a toothed pinion (140) to advance the pinion along a set of teeth (26) positioned along at least a portion of the track.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 25, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young ‘059.
As to claims 16, 25, 32 and 33:  Regarding the claim recitations “wherein the first receiver…is a respective first concave portion” and “wherein the second receiver …is a respective second concave portion” (claims 16 and 25) and “a first engagement member having a portion including a distracting hook and a compressing hook” (claims 32-33), paragraph [0036] of Young ‘059 teaches: 

    PNG
    media_image5.png
    154
    255
    media_image5.png
    Greyscale

Both “U-shaped arms defining a slot therebetween” and “hook type engagement ends” are teachings of receivers having concave/hook-shaped portions.  Therefore, Young ‘059 itself provides a broad teaching of customization, i.e. selecting a particular engagement member receiver shape for each particular elongate member shape. Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct a force applying device having concave/hook-shaped receivers for proper functional engagement with selected elongate members. 

Claim Rejections - 35 USC § 251
Recapture
Claims 14-33 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  It is noted that original claims 1-12 are combination apparatus claims, drawn to the combination of two rod reducers, a force applying device, and a fulcrum.  New claims 14-33 are subcombination apparatus claims, drawn to the force applying device only.  While applicant is not barred from presenting these subcombination apparatus claims in a reissue proceeding of a patent containing only method claims, recapture issues are raised when the limitations recited for the subcombination element were narrowed during prosecution of the combination claims to reach allowance.
Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

New claims 14-33 are broader than original patent claims 1-12 from parent application 13/741,934.    Claim 14 does not require, inter alia, “first and second hook members”; and claims 23 and 32 do not require, inter alia, “a second hook member having a switch assembly and a gear assembly…”. 


The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”
During the prosecution of the parent application 13/741,934 that became US Pat. No. 9,125,703 to McClintock et al (“McClintock ‘703”), the examiner rejected claims 1, 3 and 11 (under 35 USC 102) and claims 2, 4-6 and 10 (under 35 USC 103) in a non-final Office action mailed 11/07/2014.  The Applicant responded on 2/3/15 with amendments and arguments.  Applicant amended independent claim 1 to include, inter alia, “the force applying device including first and second hook members…”; amended claim 7 to independent form and included, inter alia, “a second hook member having a switch assembly and a gear assembly,” and amended claim 9 to independent form and included, inter alia, “a second hook member having a switch assembly, a gear assembly, and a hook portion including a distracting hook and a compressing hook.”.  Therefore, the newly presented independent claim 14 must include at 
Therefore, the limitations “the force applying device including first and second hook members,” “a second hook member having a switch assembly and a gear assembly” are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 14-33 are being broadened to omit the surrendered subject matter.
Therefore, step 2 of the three-part test is met.

MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 14-33.


Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:  /ple/   /E.D.L/                              SPRS, Art Unit 3993